                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF NORTH CAROLINA


AMRO ELSAYED and                         )
LOLA SALAMAH (H/W),                      )
                                         ))
      Plaintiffs,                        )        CIVIL ACTION NO. 1:18-CV-01045
                                         ))
             v.                          ))
                                         ))
FAMILY FARE LLC, and                     ))
M.M. FOWLER, INC., and                   ))
LEE BARNES, JR., individually and        )
as President of FAMILY FARE LLC,         )
and M.M. FOWLER, INC., and               )
DONALD PILCHER, individually,            )
                                         )
      Defendants.                        ))
                                         ))

 DEFENDANTS’ RESPONSE
 DEFENDANTS'              IN OPPOSITION
                RESPONSE IN  OPPOSITION TO
                                        TO PLAINTIFFS’
                                           PLAINTIFFS' RULE 59(a),
      59(e) and 60(b) MOTION FOR RELIEF AND FOR NEW TRIAL

      Family Fare, LLC, M.M. Fowler, Inc., Lee Barnes, Jr., and Donald Pilcher

              “Defendants”], submit this response
[collectively "Defendants"],             response in
                                                  in opposition
                                                     opposition to
                                                                to Plaintiffs'
                                                                   Plaintiffs’ Rule 59(a),

                                                    [“Plaintiffs’ Motion"]
59(e) and 60(b) Motion for Relief and for New Trial ["Plaintiffs' Motion”] [DE-124]

pursuant to Local Rules 7.2 and 7.3 (M.D.N.C.).

                                     ARGUMENT

      I.     Plaintiffs do not have a basis for relief pursuant to Rules 59(a), 59(e) or
             60(b).

      Plaintiffs’ Motion
      Plaintiffs' Motion is based on their contention that the Court committed clear legal

         granting Defendants'
error in granting Defendants’ Rule
                              Rule 52(c) Motion for
                                   52(c) Motion for Judgment on Partial
                                                    Judgment on Partial Findings.
                                                                        Findings.

Plaintiffs contend the Court erred in holding they did not have standing to bring their


                                              1


     Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 1 of 21
wrongful eviction claims (and the unfair and deceptive trade practice claim arising out of

                                         Defendants.1
the wrongful eviction claim) against the Defendants.'

                                                           As aa starting
        Plaintiffs’ Motion is flawed and should be denied. As
        Plaintiffs'                                              starting point,
                                                                          point, Plaintiffs'
                                                                                 Plaintiffs’

Motion ignores
Motion ignores the
               the fact that the
                   fact that the Court's
                                 Court’s dismissal
                                         dismissal of
                                                   of Plaintiffs'
                                                      Plaintiffs’ wrongful
                                                                  wrongful eviction and
                                                                           eviction and

unfair and deceptive trade practice claim pursuant to Rule 52(c) was not limited only to a

dismissal on the grounds of standing. Rather, in its ruling, the Court specifically stated that

(i) Mr.
(i) Mr. Elsayed’s
        Elsayed's evidence on medical
                  evidence on medical bills
                                      bills is
                                            is insufficient
                                               insufficient as
                                                            as aa matter
                                                                  matter of
                                                                         of law
                                                                            law to
                                                                                to prove
                                                                                   prove those

purported damages were proximately caused by the wrongful eviction [Transcript p. 29,

lines 16-19] 2,2, (ii) even if Plaintiffs were the proper plaintiffs their evidence is insufficient

to connect alleged economic damages to the wrongful eviction and they have not been

proven beyond a speculative amount [Transcript pp. 29-30, line 23(29)-line 5(30)], and




  Plaintiffs also
' Plaintiffs
1
              also assert
                    assert that
                           that Defendants'
                                Defendants’ counsel
                                               counsel engaged
                                                        engaged in in misconduct
                                                                      misconduct or  or misrepresentation
                                                                                        misrepresentation
of the law. This claim is simply without merit. As demonstrated herein, the cases cited by
Plaintiffs in the present motion are not on point and are clearly distinguishable.
Defendants’ counsel
Defendants'      counsel was
                          was under
                                under no
                                       no obligation
                                          obligation atat trial
                                                          trial to
                                                                to make
                                                                   make Plaintiffs'
                                                                          Plaintiffs’ argument
                                                                                       argument for     them
                                                                                                    for them
(although    it  is Defendants’    position  that  Plaintiffs’
(although it is Defendants' position that Plaintiffs'           argument    set  forth herein   fails in any
event) and Plaintiffs have not   not cited
                                      cited herein
                                            herein any
                                                     any law
                                                          law "directly
                                                                “directly adverse"
                                                                           adverse” to to the
                                                                                          the Defendants'
                                                                                               Defendants’
position in
position  in the
              the "controlling
                    “controlling jurisdiction"
                                  jurisdiction” such
                                                  such that
                                                       that there
                                                             there was
                                                                    was aa duty
                                                                           duty toto disclose
                                                                                     disclose to
                                                                                               to the
                                                                                                   the Court
                                                                                                       Court
pursuant to Rule 3.3 of the Rules of Professional Conduct. Plaintiffs are also wrong in
                           Defendants misstated
their contention that Defendants          misstated Plaintiffs'
                                                      Plaintiffs’ burden
                                                                   burden of of proof
                                                                                 proof to
                                                                                        to survive
                                                                                           survive aa Rule
                                                                                                        Rule
52(c)  motion. Defendants
52(c) motion.        Defendants never
                                   never stated
                                          stated the
                                                   the Court
                                                       Court did
                                                               did not
                                                                    not have
                                                                        have "discretion
                                                                                “discretion toto decline
                                                                                                  decline to
                                                                                                           to
render any
render   any judgment
                judgment until
                            until the
                                  the close
                                       close of
                                              of the
                                                  the evidence.”    [Plaintiffs’ Brief
                                                      evidence." [Plaintiffs'      Brief at
                                                                                          at 17].
                                                                                             17]. Instead,
                                                                                                     Instead,
Defendants correctly informed the court that it was not required to consider the evidence
in the light most favorable to the non-moving party as it would in a Rule 50 motion in a
jury trial but should consider the case based on the preponderance of evidence. The Court
agreed with this correct assessment of the law. [Transcript pp. 12-13, line 15(12)-line
4(13)].
2 References in this brief to
2
                               to the
                                  the "Transcript"
                                      “Transcript” refer
                                                      refer to
                                                             to the
                                                                the "Partial
                                                                    “Partial Bench
                                                                              Bench Trial
                                                                                       Trial Transcript
                                                                                             Transcript of of
Rule 52(c)
Rule          Motion and
      52(c) Motion      and Court's
                             Court’s Ruling"
                                      Ruling” which was filed by the Court Reporter and appears
at Docket Entry 126.
                                                     2


      Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 2 of 21
(iii) there is no evidence of conduct arising to the level of outrageous or malicious conduct

that would support punitive damages. [Transcript p. 30, lines 19-22].            Accordingly,

Plaintiffs’ Motion
Plaintiffs' Motion contesting
                   contesting only
                              only the
                                   the issue of standing does not provide them with the

relief they seek.

       Beyond that,
       Beyond that, Plaintiffs'
                    Plaintiffs’ Motion
                                Motion is,
                                       is, at
                                           at its core, a request that the Court give them a

second chance to make legal arguments in opposition to Defendants'
                                                       Defendants’ Rule 52(c) motion

which they had the opportunity to make during the trial on the merits. Specifically, in

support of their present motion, Plaintiffs argue that persons other than the tenant in a

landlord/tenant relationship can recover damages for wrongful eviction and unfair and

                           Plaintiffs made
deceptive trade practices. Plaintiffs made this
                                           this argument
                                                argument in
                                                         in opposition
                                                            opposition to
                                                                       to Defendants'
                                                                          Defendants’ Rule
                                                                                      Rule

52(c) motion, but despite being given an opportunity to present supporting authority at

trial, Plaintiffs were unable to do so. [See Transcript pp. 24-25, line 17(24)-line 15(25); pp.

27-28, line 16(27)-line 3(28)].

       A new trial pursuant to Rule 59(a) should not be granted because a party believes it

can present a better case, or here, where Plaintiffs believe they can present a better rebuttal

            Defendants’ Rule 52(c) motion. See Ball v. Interoceanica Corp., 71 F.3d 73,
argument to Defendants'

                            court quotes
76 (2d Cir. 1995). The Ball court quotes Moore's
                                         Moore’s Federal
                                                 Federal Practice
                                                         Practice which
                                                                  which states,
                                                                        states, "A
                                                                                “A new
                                                                                   new

trial may not be granted merely because the losing party may be able to present a better

case in
case in another
        another trial."
                trial.” 6A
                        6A James W. Moore
                           James W. Moore et. al., Moore's
                                          et. al., Moore’s Federal
                                                           Federal Practice
                                                                   Practice §59.13[3][c]
                                                                            §59.13[3][c]

at 59-95 (3d ed. 2020). What is more, a motion for a new trial following a bench trial

“should be
"should be based
           based upon
                 upon manifest
                      manifest error of law
                               error of     or mistake
                                        law or mistake of
                                                       of fact, and aa judgment
                                                          fact, and    judgment should not

be set
be set aside
       aside except
             except for substantial reasons.”
                    for substantial reasons." Williams
                                              Williams v. Hous. Auth. of
                                                                      of Raleigh, 595 F.

                                              3


     Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 3 of 21
Supp. 2d 627, 630 (E.D.N.C. 2008) (quoting Wright & Miller, Federal Practice and

Procedure § 2804 (2d ed. 2005)); see also U.S. v. Timms, 537 F. Appx. 265, 267 (4th Cir.

2013) (stating same standard and citing foregoing authorities); Hager v. Paul Revere Life

Ins. Co., 489 F. Supp. 317, 321 (E.D. Tenn. 1997) (stating same standard).

                              alter or
       Similarly, a motion to alter or amend
                                       amend aa judgment
                                                judgment pursuant
                                                         pursuant to
                                                                  to Rule
                                                                     Rule 59(e) “does not
                                                                          59(e) "does not

permit aa party
permit    party ‘to raise arguments
                'to raise arguments which
                                    which could
                                          could have
                                                have been
                                                     been raised
                                                          raised prior
                                                                 prior to
                                                                       to the
                                                                          the issuance
                                                                              issuance of
                                                                                       of the
                                                                                          the

                                                      Pacific Ins.
judgment.’” Williams, 595 F. Supp. 2d at 630 (quoting Pacific
judgment.'                                                    Ins. Co.
                                                                   Co. v. Am. Nat'l
                                                                       v. Am. Nat’l Fire
                                                                                    Fire

Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)). Nor does Rule 59(e) permit a party to argue

a novel theory that a party had the ability to address in the first instance. Pacific Ins. Co.,

148 F.3d at 403; see also Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993) (mere

disagreement on legal standard does not support a Rule 59(e) motion).

       What is more, the Fourth Circuit does not permit reconsideration of legal issues

pursuant to Rule 60(b) when the party is, as Plaintiffs are doing here, requesting only that

the court change its mind. See, e.g., CNF Constructors v. Donohoe Constr. Co., 57 F.3d

                         (“‘To the extent that the post
395, 400 (4th Cir. 1995) ("To                      post-judgment
                                                        judgment motion sought to have the

                                                                              the district
district court reconsider its ruling with respect to the [issues addressed in the district court's
                                                                                           court’s

original order'],
original order’], it
                  it [is]
                     [is] clearly
                          clearly improper...
                                  improper…’” ' (quoting U.S. v. Williams,
                                                                 Williams, 674 F.2d 310, 312

(4th Cir. 1982)).

       For these reasons, Plaintiffs have not asserted proper grounds for relief pursuant to

                             Plaintiffs’ Motion
Rules 59(a), 59(e) or 60(b). Plaintiffs' Motion should
                                                should be
                                                       be denied
                                                          denied on
                                                                 on this
                                                                    this basis
                                                                         basis alone.
                                                                               alone.




                                                4


     Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 4 of 21
       II.     Plaintiffs’
               Plaintiffs' cited
                           cited case law does
                                 case law does not support their
                                               not support their contention
                                                                 contention that
                                                                            that they
                                                                                 they have
                                                                                      have
               personal standing to recover damages for a wrongful eviction claim.

       Here, not only do Plaintiffs seek to untimely make their legal arguments against

Defendants’ Rule 52(c) motion as set forth in Section I above, but none of the cases they
Defendants'

                                                             the Court's
cite in support of their current Motion demonstrate (i) that the Court’s ruling was based
                                                                         ruling was based on
                                                                                          on

a manifest error of law or fact or (ii) that substantial reasons exist justifying a new trial. In

fact, the cases cited by Plaintiffs are irrelevant, inapplicable and/or clearly distinguishable

and do not support the proposition that someone other than a person or entity in a

landlord/tenant relationship can recover damages for wrongful, forcible, self-help eviction.

This is particularly true, where, as here, the landlord/tenant relationship is in the

commercial context and the relationship is undisputedly governed by a written lease

agreement. To demonstrate this, Defendants address and distinguish each case cited by

                                           (“Plaintiffs’ Brief")
Plaintiffs in their opening brief [DE-125] ("Plaintiffs' Brief”) in
                                                                 in support
                                                                    support of
                                                                            of their
                                                                               their attempted
                                                                                     attempted

(but denied) argument that they had standing to bring claims for damages personal to them,

individually, in this litigation.

       For the convenience of the Court, the cases are analyzed and distinguished below in

the same
the same order
         order they
               they are
                    are cited
                        cited in Plaintiffs’ Brief.
                              in Plaintiffs' Brief.

       ••    Ex’rs
             Ex     of Adam
                'rs of Adam v. Robeson, 5 N.C. 392 (1810) (Plaintiffs'
                            v. Robeson,                   (Plaintiffs’ Brief p. 4): This case

             is not
             is not applicable
                    applicable to
                               to Plaintiffs'
                                  Plaintiffs’ argument
                                              argument given the facts of the present case. The

                                                                             Plaintiffs’ case
             case does not articulate any facts which would be applicable to Plaintiffs'

             and it does not appear to be a landlord/tenant case.




                                               5


     Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 5 of 21
 ••   State v. Johnson, 18 N.C. 324 (1835) (Plaintiffs'
                                           (Plaintiffs’ Brief p. 4): This case is

      inapposite. It is not a landlord/tenant case and there is not a relationship in the

      nature of a landlord/tenant relationship. This may be a criminal case. The issue

      in the case is whether or not a person with apparent title to land who entered

      onto land peacefully was a trespasser and whether he had the right to retain the

      property by
      property by force in the
                  force in the face of the
                               face of the "prosecutor's"
                                           “prosecutor’s” claim
                                                          claim for the property.
                                                                for the property.

 ••   Mosseller v. Deaver, 106 N.C. 494, 11 S.E. 529 (1890) (Plaintiffs'
                                                            (Plaintiffs’ Brief pp. 4,

      5, 10): It is difficult to determine the possessory interest of the plaintiff from

      the actual text of the case. However, a reading of subsequent case law

      referencing Mosseller indicates there was a landlord/tenant relationship and

      that the plaintiff, himself, was the tenant. See Spinks v. Taylor, 303 N.C. 256,

                    (“In Mosseller the
      261-62 (1981) ("In           the landlord
                                       landlord entered the tenant's
                                                entered the tenant’s house
                                                                     house while
                                                                           while the
                                                                                 the

                 present…”). The plaintiff in Mosseller was the tenant and was
      tenant was present...").

                                                                 the Court's
      seeking to recover damages. This case, therefore, supports the Court’s finding
                                                                             finding

      that it is the tenant who is permitted to recover damages for wrongful eviction.

      The case
      The case does
               does not
                    not address
                        address "standing"
                                “standing” in
                                           in any
                                              any way
                                                  way and
                                                      and this
                                                          this is
                                                               is likely because it
                                                                  likely because it

      is the actual tenant (in the residential context) who is bringing the claim against

      the landlord.

 ••   State v. Blackmon, 36 N.C. App. 207, 243 S.E.2d 417 (1978) (Plaintiffs'
                                                                 (Plaintiffs’ Brief

      pp. 4-5): This is a criminal case. It does not address the right to monetary

      damages in a civil case. The Court does distinguish between forcible trespass

      and forcible
      and forcible entry and detainer.
                   entry and detainer. It states, "forcible
                                       It states, “forcible trespass
                                                            trespass requires
                                                                     requires that the
                                        6


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 6 of 21
      complaining party be an occupant of the premises while forcible entry and

                                  plus some type of
      detainer requires occupancy plus           of estate in the land."
                                                                  land.” 36 N.C.

      App. at 210, 243 S.E.2d at 419 (emphasis added). This statement of the law,

                                                         the Court's
      to the extent applicable in a civil case, supports the Court’s finding
                                                                     finding that neither

      of the Plaintiffs have standing because they did not have any type of estate in

      the Reynolda Store since they were not tenants or owners of the property.

 ••   Higgins v. Dail, 61 A.2d 38 (D.C. 1948) (Plaintiffs'
                                              (Plaintiffs’ Brief p. 5): This case

               the Court's
      supports the Court’s findings.                           “was aa tenant
                           findings. The plaintiff in the case "was    tenant of
                                                                              of certain
                                                                                 certain

      [residential] dwelling
      [residential] dwelling property."
                             property.” Id. at 39.

 ••   Thorley v. Pabst Brewing Co., 179 F. 338 (2d Cir. 1910) (Plaintiffs'
                                                              (Plaintiffs’ Brief p.

      5): This case is not applicable in any way to the facts in the present case. The

      dispute is between the landlord and tenant and the main thrust of the case is a

      survey of applicable damages for breach of the covenant of quite enjoyment

      under New York law.

 ••   Olinger v. Shepherd, 53 Va. 462 (1855) (Plaintiffs'
                                             (Plaintiffs’ Brief pp. 5-6): This is not

      a landlord/tenant case. In this case the plaintiff is claiming title to the land

      either pursuant to a deed or color of title. There is no correlation between the

      parties in the Olinger case and the landlord/tenant relationship between M.M.

      Fowler, Inc. and Almy, LLC, on the one hand, and third parties like Elsayed

      and Salamah on the other hand.

 ••   Vance v. Ferguson, 101 S.C. 125, 85 S.E. 241 (1915) (Plaintiffs'
                                                          (Plaintiffs’ Brief p. 6):

      This is not a landlord/tenant case. This is a case about whether or not the
                                        7


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 7 of 21
      defendant had
      defendant had the
                    the right
                        right to
                              to enter onto plaintiff's
                                 enter onto plaintiff’s burial
                                                        burial lot to bury
                                                               lot to bury defendant's
                                                                           defendant’s

      dead.

 ••   Dunbar Corp. v. Lindsey, 905 F.2d 754, 758 (4th Cir. 1990) (Plaintiffs'
                                                                 (Plaintiffs’ Brief

      pp. 6, 10, 19): Plaintiffs argue this case is somehow dispositive of the issue as

      to who has standing to bring a wrongful or forcible eviction claim, but such

                           [Plaintiffs’ Motion at ¶ 3(e)]. The facts in Dunbar are in
      contention is wrong. [Plaintiffs'

      no way similar to the facts in the present case. Dunbar is not a landlord/tenant

      case. In Dunbar, the plaintiff alleges an unconstitutional seizure of possession

      of its land without due process in violation of the Fifth Amendment and a claim

      for trespass under the Federal Tort Claims Act. Further, the corporation which

      asserts the claims against the defendants was the owner of the property in

      question per a quitclaim deed. There is no correlation between the

      corporation’s ownership
      corporation's ownership interest
                              interest in
                                       in Dunbar and Elsayed’s and Salamah’s
                                                     Elsayed's and Salamah's

      alleged (but denied) interest in the Reynolda Store in which the landlord/tenant

      relationship existed between M.M. Fowler, Inc. and Almy, LLC.

 ••   Daluiso v. Boone, 71 Cal. 2d 484, 455 P.2d 811 (1969) (Plaintiffs'
                                                            (Plaintiffs’ Brief p. 6):

      This case is not applicable. It is not a landlord/tenant case. The case arises out

      of a border dispute regarding two adjoining properties.

 ••   Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004,

      90 Cal. Rptr. 3d 453 (2009) (Plaintiffs'
                                  (Plaintiffs’ Brief p. 6): This case is clearly

      distinguishable from
      distinguishable      the present
                      from the present case.
                                       case. In this case
                                             In this case the
                                                          the plaintiff's
                                                              plaintiff’s employer
                                                                          employer

      rented her a residential apartment to live in while working out of town on a
                                       8


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 8 of 21
                                    plaintiff’s employment
     temporary work assignment. The plaintiff's            agreement with
                                                employment agreement with her
                                                                          her

      employer stated that
      employer stated that she
                           she would
                               would "be
                                     “be housed
                                         housed individually
                                                individually in housing provided
                                                             in housing provided

     by her
     by her employer.” On the
            employer." On the same
                              same date
                                   date the
                                        the employer signed the
                                            employer signed the lease it also
                                                                lease it also

     signed a Letter of Responsibility which was sent to the landlord and identified

     the plaintiff
     the plaintiff as
                   as the
                      the "Occupant"
                          “Occupant” of
                                     of the
                                        the residential
                                            residential apartment
                                                        apartment unit.
                                                                  unit. In addition,
                                                                        In addition,

     the form
     the      lease designates
         form lease designates the
                               the "Residents"
                                   “Residents” as
                                               as "Corporate
                                                  “Corporate Mobile
                                                             Mobile Medical
                                                                    Medical Staff”
                                                                            Staff"

     and the lease extension in December 2004 identifies the plaintiff by her name.

     Plaintiff contended she was a third-party beneficiary of the lease agreement

     and under
     and under these
               these facts the court
                     facts the court agreed
                                     agreed and
                                            and reversed the lower
                                                reversed the       court’s order
                                                             lower court's order

     granting the
     granting the landlord's
                  landlord’s motion
                             motion for summary judgment.
                                    for summary judgment.              These factual

     circumstances in the residential context are significantly different from the

      facts relating to
      facts relating to Almy's
                        Almy’s commercial
                               commercial lease
                                          lease for the Reynolda
                                                for the Reynolda Store. Nor did
                                                                 Store. Nor did the
                                                                                the

     Plaintiffs here allege a third-party beneficiary claim in their complaint or in

     their proposed amended complaint. With respect to her tort claims, plaintiff

     was found
     was       to be
         found to be aa "party
                        “party in possession" of the
                                  possession” of the residential
                                                     residential apartment
                                                                 apartment under
                                                                           under

     California statutory law which does not exist in North Carolina and on the

     grounds that (i) she was the only person with the right to occupy the residential

     apartment and
     apartment and (ii)
                   (ii) there
                        there was
                              was evidence that "plaintiff
                                  evidence that “plaintiff was
                                                           was housed
                                                               housed at
                                                                      at the
                                                                         the

     apartment as
     apartment as part
                  part of
                       of her
                          her compensation"
                              compensation” which
                                            which the
                                                  the court equated to a legal

      equivalent of rent. Neither of the Plaintiffs here are similarly situated to the

     plaintiff in the Spinks case.



                                       9


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 9 of 21
  ••                                                        (Plaintiffs’ Brief
       Frisco Joes, Inc. v. Peay, 558 P.2d 1327 (Utah 1977) (Plaintiffs' Brief p.
                                                                               p. 7):
                                                                                  7):

       This is a case in which the actual tenants sued the landlord, a factual situation

                                       The court
       distinct from the present case. The court specifically
                                                 specifically states
                                                              states that
                                                                     that the
                                                                          the "plaintiffs
                                                                              “plaintiffs

       Tolman [husband
       Tolman [husband and
                       and wife]
                           wife] purchased
                                 purchased the
                                           the restaurant
                                               restaurant known as Frisco
                                                          known as Frisco Joes”
                                                                          Joes"

       and that
       and that "the
                “the Tolmans
                     Tolmans entered into aa new
                             entered into    new five year lease
                                                 five year lease with
                                                                 with [landlord]."
                                                                      [landlord].” This

       case supports
       case supports the
                     the Court's
                         Court’s findings.
                                 findings.

  ••   Parsons v. Mo. Say.
                      Sav. Bank & Trust Co., 114 S.W.2d 203 (Mo. Ct. App. 1937)

       (Plaintiffs’ Brief
       (Plaintiffs' Brief p.
                          p. 7):
                             7): This case is
                                 This case is clearly
                                              clearly distinguishable.
                                                      distinguishable. Plaintiff
                                                                       Plaintiff took
                                                                                 took

       possession of a piece of property pursuant to a contract. Plaintiff was a tenant

       at the property subject to a rental agreement with one of defendant mortgage

       company’s agents
       company's agents and
                        and had knowledge of the owner of the mortgagee. Plaintiff

       and the
       and the defendant
               defendant mortgage
                         mortgage company's
                                  company’s agent
                                            agent agreed
                                                  agreed to
                                                         to lease terms, including
                                                            lease terms, including

       payment, and the agent later took action to remove plaintiff.

  ••                                                        (Plaintiff’s Brief
       Gregorio v. Hoover, 238 F. Supp. 3d 37 (D.D.C. 2017) (Plaintiff's Brief p.
                                                                               p. 7):
                                                                                  7):

       The Gregorio court, at the 12(b)(6) motion to dismiss stage, provides no

       discussion about
       discussion about what
                        what is
                             is meant
                                meant when
                                      when it
                                           it states
                                              states aa "cause
                                                        “cause of
                                                               of action
                                                                  action for wrongful
                                                                         for wrongful

       eviction may nonetheless be available to an individual who has ‘something
                                                                      'something less
                                                                                 less

       than some
       than some sort
                 sort of
                      of tenancy.'"
                         tenancy.’”          In
                                             In fact,
                                                fact, the court simply holds that the

       arrangement described
       arrangement described in
                             in the
                                the complaint
                                    complaint "sounds
                                              “sounds very
                                                      very much
                                                           much like
                                                                like aa landlord-
                                                                        landlord-

       tenant” relationship.
       tenant" relationship. Thus, if aa landlord-tenant
                             Thus, if    landlord-tenant relationship did exist the case

                         Plaintiffs’ argument
       would not support Plaintiffs' argument here
                                              here that
                                                   that someone
                                                        someone not
                                                                not in
                                                                    in aa landlord-
                                                                          landlord-

       tenant relationship has standing to sue for damages.
                                        10


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 10 of 21
  ••   Almonte v. City ofNew
                       of New York, 166 Misc. 2d 376, 377, 636 N.Y.S.2d 261 (1995)

       (Plaintiffs’ Brief
       (Plaintiffs' Brief p.
                          p. 7):
                             7): This case does
                                 This case does not
                                                not stand
                                                    stand for the proposition cited by
                                                          for the

       Plaintiffs at page 7 of their brief and is therefore not applicable to the present

             It does
       case. It does not
                     not hold
                         hold that
                              that "forcibly
                                   “forcibly evicted
                                             evicted ‘nontenants’ have standing
                                                     `nontenants' have standing for
                                                                                for aa

       cause of
       cause of action"
                action” as
                        as argued
                           argued by
                                  by Plaintiffs.
                                     Plaintiffs. Rather, the court holds that under

                              “the common-law
       New York statutory law "the common-law remedy of self-help could be used

       peacefully against
       peacefully against nontenants"
                          nontenants” and
                                      and that
                                          that "petitioner
                                               “petitioner presented
                                                           presented no
                                                                     no factual
                                                                        factual

       showing of any colorable claim to a possessory interest so as to justify a

       departure from
       departure      the rule..."
                 from the rule…”

  ••                             Dep’t of
       P & A Bros., Inc. v. N.Y. Dep't of Parks
                                          Parks &
                                                & Rec.,
                                                  Rec., 184 A.D.2d 267, 585 N.Y.S.

                     (Plaintiffs’ Brief
       2d 335 (1992) (Plaintiffs' Brief p.
                                        p. 7): This case
                                           7): This case is
                                                         is not
                                                            not applicable.
                                                                applicable. The
                                                                            The plaintiff
                                                                                plaintiff

       corporation is the owner of a newsstand as a licensee. This action is brought

       against the city by the corporation, not an individual. This case has no

       applicability to whether or not Plaintiffs in the present case have standing.

  ••   Sethi v. Yaglidere, No. CV0440030345, 2009 Conn. Super. LEXIS 2222

                                          (Plaintiffs’ Brief
       (Conn. Super. Ct. August 24, 2009) (Plaintiffs' Brief pp.
                                                             pp. 7-8): Plaintiffs'
                                                                       Plaintiffs’

       description of this case in their brief is not accurate and in fact this case

                the Court's
       supports the Court’s findings
                            findings in numerous ways. First, the court finds that

       there is a landlord/tenant relationship between the plaintiff father and the

       defendant landlord. There is considerable discussion throughout this case

       about how there is a landlord/tenant relationship between the plaintiff and the

       defendant. What is more, the court holds that while the plaintiff met his burden
                                        11


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 11 of 21
                                    conduct created
                        defendant’s conduct
       to show that the defendant's         created aa risk
                                                       risk of
                                                            of emotional distress, the
                                                               emotional distress, the

                                 any emotional
       plaintiff failed to prove any           distress and
                                     emotional distress and failed to prove
                                                            failed to prove defendant's
                                                                            defendant’s

       conduct was the cause of emotional distress. The court also held in the context

       of plaintiff's
       of plaintiff’s intentional
                      intentional emotional distress claim
                                  emotional distress claim that
                                                           that the
                                                                the eviction “reflects aa
                                                                    eviction "reflects

       loose unstructured business deal gone sour, more than rising to the level of

       extreme outrageous behavior. This is not a situation involving a residential

       tenancy, where the illegal entry and detainer, placed one in the streets without

       the benefit
       the benefit of
                   of their
                      their furnishings.”
                            furnishings." Id. at 41.

  ••                                                 (Plaintiffs’ Brief
       Robinson v. Sarisky, 535 A.2d 901 (D.C. 1988) (Plaintiffs' Brief p.
                                                                        p. 9): This
                                                                           9): This

       case is not applicable to the present facts. Sarisky sued Robinson for wrongful

       eviction. “Sarisky testified
       eviction. "Sarisky testified at
                                    at trial
                                       trial that
                                             that he
                                                  he was
                                                     was the
                                                         the record
                                                             record owner
                                                                    owner and
                                                                          and occupant"
                                                                              occupant”

       of the residential building. Id. at 903. This case says nothing about whether a

       person other than the actual owner or tenant living in the residential building

       has standing to bring an eviction claim.

  ••                                               (Plaintiffs’ Brief
       Oliver v. Mustafa, 929 A.2d 873 (D.C. 2007) (Plaintiffs' Brief p.
                                                                      p. 9):
                                                                         9): This
                                                                             This case
                                                                                  case

       is not applicable to the present facts.         Mustafa, the actual tenant in the

       residential room, sued Oliver for unlawful eviction, among other things. This

       case says nothing about whether a person other than the actual tenant living in

       a residential room has standing to bring an eviction claim.

  ••   Nativi v.
       Nativi    Deutsche Bank
              v. Deutsche Bank Nat'l
                               Nat’l Trust.                    4th 261, 167 Cal. Rptr.
                                     Trust. Co., 223 Cal. App. 4th

                     (Plaintiffs’ Brief
       3d 173 (2014) (Plaintiffs' Brief p.
                                        p. 9): This case
                                           9): This case is
                                                         is not
                                                            not applicable
                                                                applicable to
                                                                           to the
                                                                              the present
                                                                                  present

       facts. The case deals with California statutory law and holds that the bona fide
                                         12


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 12 of 21
       tenants under
       tenants under aa lease
                        lease and
                              and the
                                  the landlord’s successor in
                                      landlord's successor in interest have aa
                                                              interest have

       landlord/tenant relationship. The actual tenant is the plaintiff. This case says

       nothing about whether a person other than the actual tenant has standing to

       bring a claim.

  ••                                     4th 873, 141 Cal. Rptr. 3d 62 (2012)
       Ginsberg v. Gamson, 205 Cal. App. 4th

       (Plaintiffs’ Brief p. 10): This case is not applicable to the present facts.
       (Plaintiffs'

       Ginsburg, the
       Ginsburg, the actual
                     actual commercial
                            commercial tenant,
                                       tenant, "entered
                                               “entered into
                                                        into aa commercial
                                                                commercial lease
                                                                           lease with
                                                                                 with

       [defendants’ predecessor]."
       [defendants' predecessor].” 205 Cal. App. 4th at 879, Cal. Rptr. 3d at 66. This

       case says nothing about whether a person other than the actual commercial

       lessee has standing to bring a claim.

  ••                                                         (Plaintiffs’ Brief
       Filby v. Gaden, 275 A.D. 847, 88 N.Y.S. 2d 782 (1949) (Plaintiffs' Brief p.
                                                                                p.

       10): This case is not applicable to the present facts. The actual residential

       tenant brought the action against the landlord. The case says nothing about

       whether someone other than the actual tenant has standing to bring a claim.

  ••                                                      (Plaintiffs’ Brief
       Main v. Levine, 189 Okla. 564, 118 P.2d 252 (1941) (Plaintiffs' Brief p.
                                                                             p. 10):
                                                                                10):

       This case is not applicable to the present facts. The actual residential tenants

       brought the action against the landlord. The case says nothing about whether

       someone other than the actual tenant has standing to bring a claim.

  ••   Steed v. Fed. Nat'l
                     Nat’l Mortg. Corp., 301 Ga. App. 801, 689 S.E.2d 843 (2009)

       (Plaintiffs’ Brief
       (Plaintiffs' Brief p.
                          p. 10):
                             10): This case supports
                                  This case supports the
                                                     the Court's
                                                         Court’s ruling
                                                                 ruling in
                                                                        in granting
                                                                           granting

       Defendants’ Rule
       Defendants' Rule 52(c) motion. Here, the court granted summary judgment in
                        52(c) motion.

       favor of defendants on plaintiff's
                              plaintiff’s wrongful eviction, trespass and negligence
                                       13


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 13 of 21
             claims because the plaintiff was found not to be a tenant at sufferance, but an

             intruder. Since a landlord-tenant relationship did not exist, defendants were

            not required to initiate a dispossessory action prior to removing the plaintiff

                               and plaintiff's
             from the premises and plaintiff’s wrongful
                                               wrongful eviction claim fails.
                                                        eviction claim fails.

       ••                                                     (Plaintiffs’ Brief
            Entelman v. Hagood, 95 Ga. 390,22 S.E. 545 (1894) (Plaintiffs' Brief p.
                                                                                 p. 10):
                                                                                    10):

             This case is not applicable to the present facts. The actual residential tenant

            brought the action against the landlord. The case says nothing about whether

            someone other than the actual tenant has standing to bring a claim.

       ••                                                       (Plaintiffs’ Brief
            Lanier v. Kelly, 6 Ga. App. 738, 65 S.E. 692 (1909) (Plaintiffs' Brief p.
                                                                                   p. 10):
                                                                                      10):

             This case
             This case is
                       is not
                          not applicable.
                              applicable. The
                                          The tenant's
                                              tenant’s wife
                                                       wife sued
                                                            sued the
                                                                 the residential
                                                                     residential landlord
                                                                                 landlord for
                                                                                          for

            trespass arising from the eviction. The court directed a verdict for the landlord.

                                                                                 “[i]t is
             The court specifically stated that because the eviction was proper, "[i]t is

            unnecessary for us to decide in this case whether in any event the wife of a

            tenant would have a cause of action against the landlord [where the residential

             eviction was not
             eviction was not unlawful]."
                              unlawful].” Id. at 693. This
                                                      This case
                                                           case does not support
                                                                does not support Plaintiffs'
                                                                                 Plaintiffs’

             contentions in their motion.

       Therefore, since all of the cases cited by Plaintiffs in support of their argument that

they have personal standing as individuals to recover damages from the wrongful eviction

are irrelevant, inapplicable, or clearly distinguishable, Plaintiffs have failed to meet their

burden to
burden to demonstrate
          demonstrate that
                      that the
                           the Court's
                               Court’s ruling that they
                                       ruling that they lacked
                                                        lacked standing
                                                               standing was
                                                                        was based
                                                                            based on
                                                                                  on aa

manifest error of law or that there are substantial reasons for their requested relief. In fact,

                                   support the
numerous cases cited by Plaintiffs support the Court's
                                               Court’s ruling
                                                       ruling that
                                                              that aa person
                                                                      person not
                                                                             not in
                                                                                 in aa
                                              14


    Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 14 of 21
landlord/tenant relationship does not have standing, including Mosseller v. Deaver, State

v. Blackmon, Higgins v. Dail, Frisco .Toes,
                                     Joes, Inc. v. Peay, Sethi v. Yaglidere, and Steed v.

Fed. Nat'l
Fed. Nat’l Mortgage
           Mortgage Corp. The
                          The Court's
                              Court’s dismissal
                                      dismissal of
                                                of Plaintiffs'
                                                   Plaintiffs’ wrongful
                                                               wrongful eviction claim in
                                                                        eviction claim in

its ruling
its ruling on
           on Defendants'
              Defendants’ Rule
                          Rule 52(c) motion should
                               52(c) motion should therefore
                                                   therefore stand,
                                                             stand, and
                                                                    and Plaintiffs'
                                                                        Plaintiffs’ Motion
                                                                                    Motion

should be denied.

       III.   Plaintiffs’
              Plaintiffs' unfair and deceptive
                          unfair and deceptive trade
                                               trade practice
                                                     practice cases
                                                              cases also
                                                                    also fail
                                                                         fail to support
                                                                              to support
              their argument that they have personal standing to recover monetary
              damages.

                Plaintiffs’ argument
       Finally, Plaintiffs' argument that
                                     that the
                                          the court
                                              court erred in not
                                                    erred in not permitting
                                                                 permitting them
                                                                            them to
                                                                                 to recover
                                                                                    recover

for alleged personal damages under their Unfair and Deceptive Trade Practice claim also

fails. First, the
fails. First, the Plaintiffs'
                  Plaintiffs’ argument
                              argument is based on
                                       is based on the
                                                   the flawed premise that
                                                       flawed premise that "[t]he
                                                                           “[t]he Court
                                                                                  Court also
                                                                                        also

found that Defendants forcibly evicted Plaintiffs which was the proximate cause of the

Plaintiffs’ injuries
Plaintiffs' injuries at
                     at trial.
                        trial. Plaintiffs'
                               Plaintiffs’ claims
                                           claims was
                                                  was [sic] dismissed only on the grounds that

Plaintiffs lacked
Plaintiffs lacked standing."
                  standing.” [Plaintiffs'
                             [Plaintiffs’ Brief
                                          Brief p.
                                                p. 12].
                                                   12]. This is an
                                                        This is an inaccurate
                                                                   inaccurate statement
                                                                              statement of
                                                                                        of the
                                                                                           the

        ruling in
Court’s ruling
Court's        in granting
                  granting Defendants'
                           Defendants’ Rule
                                       Rule 52(c) motion. [See, e.g., Transcript cites pp.
                                            52(c) motion.

2-3 above]. In the face of this very argument made by Plaintiffs regarding their individual

standing under the unfair and deceptive trade practice statute the Court dismissed the unfair

and deceptive trade practice claim as it flowed out of the wrongful eviction claim.

[Transcript p. 28, lines 9-14].

       Second, Plaintiffs have not cited to the court any case supporting their contention

that they
that they are
          are aa proper
                 proper plaintiff
                        plaintiff under
                                  under North
                                        North Carolina's
                                              Carolina’s unfair
                                                         unfair and
                                                                and deceptive trade practice
                                                                    deceptive trade practice

statute.   The cases cited by Plaintiffs are not applicable to the present facts or are

distinguishable as follows:

                                             15


    Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 15 of 21
  •• Marshall v. Miller, 302 N.C. 539, 276 S.E. 2d 397 (1981)
                                                       (1981) (Plaintiffs'
                                                              (Plaintiffs’ Brief
                                                                           Brief p.
                                                                                 p.

     13): This
     13): This case
               case does
                    does not
                         not address
                             address the
                                     the scope
                                         scope of
                                               of the
                                                  the "any
                                                      “any person"
                                                           person” language
                                                                   language in
                                                                            in the
                                                                               the

     UDTPA statute
     UDTPA statute and
                   and therefore
                       therefore does
                                 does not
                                      not support
                                          support Plaintiffs'
                                                  Plaintiffs’ contention that they
                                                              contention that they

     have standing as non-tenants to bring a UDTPA claim. The crux of the case is

     whether "bad
     whether “bad faith” is an
                  faith" is an essential
                               essential element of aa UDTPA
                                         element of    UDTPA claim. Moreover, the
                                                             claim. Moreover, the

     plaintiffs in this case were individuals whose claims related to a direct personal

     or household transaction and the individuals themselves were the actual

     residential lessees of the property, which is clearly distinguishable.

  •• Sunbelt Rentals, Inc. v. Head & Engquist Equip., LLC, 174 N.C. App. 49, 620

                 (2005) (Plaintiffs'
     S.E. 2d 222 (2005) (Plaintiffs’ Brief
                                     Brief p.
                                           p. 13):
                                              13): Likewise, this case
                                                   Likewise, this case also
                                                                       also does
                                                                            does not
                                                                                 not

     address the scope of individuals that have standing to bring a UDTPA claim.

     Instead, this case focuses on the type of damages that a plaintiff may recover

     under a UDTPA claim. Here, the parties in the lawsuit are corporate competitors

     in a trade secret misappropriation case. This case does not support Plaintiffs'
                                                                         Plaintiffs’

     contention that they have standing to bring a UDTPA claim based on the

     wrongful eviction allegations in their complaint.

  •• Richardson v. Bank of
                        of Am., N.A., 182 N.C. App. 531, 643 S.E. 2d 410 (2007)

     (Plaintiffs’ Brief
     (Plaintiffs' Brief p.
                        p. 13):
                           13): The court in
                                The court in Richardson also does not address the

     standing issue
     standing issue or
                    or support
                       support Plaintiffs'
                               Plaintiffs’ contention
                                           contention that
                                                      that they
                                                           they have
                                                                have standing
                                                                     standing as
                                                                              as non-
                                                                                 non-

                                           the plaintiffs'
     tenants to bring a UDTPA claim. Here, the plaintiffs’ claims
                                                           claims related
                                                                  related to
                                                                          to aa personal

     mortgage transaction and they sued their bank regarding a matter related to the



                                       16


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 16 of 21
                           This case
     mortgage transaction. This case does
                                     does not
                                          not address
                                              address the
                                                      the scope
                                                          scope of
                                                                of the
                                                                   the "any
                                                                       “any person"
                                                                            person”

     language in the UDTPA statute that Plaintiffs rely on in their brief.

  •• Bernard v. Cent. Carolina Truck Sales, Inc., 68 N.C. App. 228, 314 S.E.2d 582

                         Brief p.
            (Plaintiffs’ Brief
     (1984) (Plaintiffs'       p. 13):
                                  13): Like other cases
                                       Like other cases cited
                                                        cited above,
                                                              above, this
                                                                     this case
                                                                          case relates
                                                                               relates to
                                                                                       to

     a personal household transaction, specifically the purchase of a tractor, and the

     lawsuit is between the buyer and seller of the tractor. This case does not address

     the scope
     the scope of
               of the
                  the "any
                      “any person"
                           person” language
                                   language in
                                            in the
                                               the UDTPA
                                                   UDTPA statute.
                                                         statute. In fact, Plaintiffs

     cite a section of the case discussing the measure of UDTPA damages which is

                   This case
     not relevant. This case is
                             is distinguishable
                                distinguishable and
                                                and does
                                                    does not
                                                         not support
                                                             support Plaintiffs'
                                                                     Plaintiffs’ position
                                                                                 position

     that they are proper plaintiffs under the UDTPA.

  •• Spartan Leasing, Inc. v. Pollard, 101 N.C. App. 450, 400 S.E.2d 476 (1991)

     (Plaintiffs’ Brief
     (Plaintiffs' Brief p.
                        p. 13):
                           13): This
                                This case
                                     case relates
                                          relates to
                                                  to aa factual scenario distinct
                                                        factual scenario distinct and
                                                                                  and

     different from the present case. Specifically, it is a dispute regarding a lease for

     a logging skidder whereby the lessor sought recovery for non-payment under the

     lease from the lessee and the guarantor and the guarantor filed a UDTPA

     counterclaim alleging the lessor made misrepresentations in connection with the

                             does not
     guaranty agreements. It does not address
                                      address the
                                              the scope
                                                  scope of
                                                        of the
                                                           the "any
                                                               “any person"
                                                                    person” language
                                                                            language

     in the UDTPA statute such that Plaintiffs can rely on this case in support of their

     contention that they have individual standing for a UDTPA claim based on

     wrongful eviction.

  •• Aesthetic Facial & Ocular Plastic Surgery Ctr., P.A. v. Zaldivar, 264 N.C. App.

                         (2019) (Plaintiffs'
     260, 826 S.E.2d 723 (2019) (Plaintiffs’ Brief
                                             Brief p.
                                                   p. 13):
                                                      13): This
                                                           This case
                                                                case also
                                                                     also is
                                                                          is factually
                                                                             factually
                                        17


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 17 of 21
     distinct and distinguishable because it relates to a purported breach of a

     physician non-compete and non-disclosure agreement. Additionally, like many

     of the
     of the other
            other cases
                  cases cited
                        cited by
                              by Plaintiffs,
                                 Plaintiffs, it
                                             it does
                                                does not
                                                     not address
                                                         address the
                                                                 the scope
                                                                     scope of
                                                                           of the
                                                                              the "any
                                                                                  “any

     person” language
     person" language in
                      in the
                         the UDTPA
                             UDTPA statute.
                                   statute.

  •• Hyde v. Abbott Labs., Inc., 123 N.C. App. 572, 473 S.E. 2d 680 (1996)

     (Plaintiffs’ Brief
     (Plaintiffs' Brief p.
                        p. 14):
                           14): This
                                This case
                                     case does
                                          does not
                                               not support
                                                   support Plaintiffs'
                                                           Plaintiffs’ contention
                                                                       contention because
                                                                                  because

     it only specifically addresses the narrow question of whether the UDTPA statute

     allows suit by an indirect purchaser from a manufacturer or service provider.

     These facts
     These       do not
           facts do not align
                        align with
                              with Plaintiffs'
                                   Plaintiffs’ facts
                                               facts and is a factual scenario distinct

     from the present case as it involves consumer purchase of a manufactured

     product (baby formula).

  •• Walker v. Fleetwood Homes of
                               of N. C., Inc., 362 N.C. 63, 653 S.E. 2d 393 (2007)

     (Plaintiffs’ Brief
     (Plaintiffs' Brief p.
                        p. 14):
                           14): Like several cases
                                Like several cases already cited by Plaintiffs, this case

     involved aa consumer
     involved    consumer transaction
                          transaction for the purchase
                                      for the purchase of
                                                       of aa mobile
                                                             mobile home.
                                                                    home. The Court’s
                                                                          The Court's

     discussion of
     discussion of the
                   the "any
                       “any person"
                            person” language in the
                                    language in the UDTPA
                                                    UDTPA statute
                                                          statute was
                                                                  was framed by a

     fact scenario which was a consumer purchase transaction. This is very different

                               Plaintiffs’ UDTPA
     from the fact scenario in Plaintiffs' UDTPA claim
                                                 claim in this case and the case does

     not support
     not support Plaintiffs'
                 Plaintiffs’ contention.
                             contention.

  •• Williams v. Kusnair's
                 Kusnair’s Bar & Tavern, 288 F. App'x.
                                                App’x. 847 (3d Cir. 2008)

     (Plaintiffs’ Brief
     (Plaintiffs' Brief p.
                        p. 15):
                           15): As
                                As Plaintiffs'
                                   Plaintiffs’ Brief
                                               Brief points
                                                     points out,
                                                            out, this
                                                                 this case
                                                                      case dealt
                                                                           dealt with
                                                                                 with the
                                                                                      the

     Pennsylvania UDTPA
     Pennsylvania UDTPA statute,
                        statute, not
                                 not North
                                     North Carolina's
                                           Carolina’s UDTPA
                                                      UDTPA statute.
                                                            statute.

     Accordingly, it
     Accordingly, it does
                     does not
                          not support
                              support Plaintiffs'
                                      Plaintiffs’ contention
                                                  contention regarding the scope
                                                             regarding the scope of
                                                                                 of
                                        18


Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 18 of 21
                Carolina’s UDTPA
          North Carolina's UDTPA statute.
                                 statute. However,
                                          However, it
                                                   it also
                                                      also is
                                                           is distinguishable
                                                              distinguishable because it

          is the residential tenant asserting the unfair trade practice claim. This case does

                                     in Plaintiffs'
          not support the contention in Plaintiffs’ Brief
                                                    Brief at
                                                          at page
                                                             page 15
                                                                  15 that
                                                                     that someone
                                                                          someone other
                                                                                  other than
                                                                                        than

                               UDTPA claim
          a tenant can bring a UDTPA claim for wrongful eviction.
                                           for wrongful           Plaintiffs’
                                                        eviction. Plaintiffs'

          characterization of this case in their brief is incorrect.

      As can be seen above, none of the unfair and deceptive trade practices cases cited

by Plaintiffs support their argument that they have personal standing to recover for

damages arising
damages arising out
                out of
                    of the
                       the wrongful
                           wrongful eviction claim. The
                                    eviction claim.     Court’s dismissal
                                                    The Court's dismissal of
                                                                          of Plaintiffs'
                                                                             Plaintiffs’

unfair and
unfair and deceptive
           deceptive trade
                     trade practice
                           practice claim
                                    claim in
                                          in its
                                             its ruling on Defendants'
                                                 ruling on Defendants’ Rule
                                                                       Rule 52(c) motion
                                                                            52(c) motion

should therefore
should therefore stand,
                 stand, and
                        and Plaintiffs'
                            Plaintiffs’ Motion
                                        Motion should
                                               should be
                                                      be denied.
                                                         denied.

                                        CONCLUSION

                        reasons, this
      For the foregoing reasons, this Court
                                      Court should
                                            should deny
                                                   deny Plaintiffs'
                                                        Plaintiffs’ Rule 59(a), 59(e) and

60(b) Motion for Relief and for New Trial.



      Respectfully submitted this the 23rd day of March, 2021.


                                           /s/William S. Cherry III
                                                                 III____________
                                           William S. Cherry III, NCSB # 33860
                                           Jessica B. Vickers, NCSB # 44873
                                           MANNING, FULTON
                                           MANNING,   FULTON & S    KINNER, P.A.
                                                                  SKINNER,
                                                       for All Defendants
                                            Attorneysfor
                                           3605 Glenwood Avenue - Suite 500
                                           Post Office Box 20389
                                           Raleigh, North Carolina 27619
                                           Telephone: (919) 787-8880
                                           Facsimile: (919) 325-4604
                                           cherry@manningfulton.com
                                           vickers@manningfulton.com

                                              19


    Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 19 of 21
            CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

      Pursuant to L.R. 7.3(d)(1), the undersigned counsel certifies that, as reported by

word processing software, the foregoing Response complies with the applicable word

limitation and does not exceed 6,250 words.


Date: March 23, 2021

                                               /s/William S. Cherry III




                                          20


    Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 20 of 21
                             CERTIFICATE OF SERVICE

                                                 Defendants’ Response
       This is to certify that a copy of the Defendants'       Response in
                                                                         in Opposition
                                                                             Opposition toto
Plaintiffs’ Rule
Plaintiffs' Rule 59(a),
                 59(a), 59(e)  and 60(b)
                         59(e) and       Motionfor
                                   60(b) Motion  for Relief
                                                     Relief and
                                                            andfor
                                                                for New
                                                                    New Trial
                                                                        Trial has been filed
electronically with the Clerk of Court using the CM/ECF system which will send electronic
notification of such filing, addressed as follows:

       Amro Elsayed
       Lola Salamah
       2615 Wyman Road
       Winston-Salem, NC 27106
       amroelawady@gmail.com
       lolasalamah@gmail.com

       Pro Se Plaintiffs



       This the 23rd day of March 2021.


                                          /s/William S. Cherry, III
                                                                 III___________
                                          William S. Cherry III, NCSB # 33860
                                          Jessica B. Vickers, NCSB # 44873
                                          MANNING, FULTON
                                          MANNING,   FULTON & S    KINNER, P.A.
                                                                  SKINNER,
                                                      for All Defendants
                                           Attorneysfor
                                          3605 Glenwood Avenue - Suite 500
                                          Post Office Box 20389
                                          Raleigh, North Carolina 27619
                                          Telephone: (919) 787-8880
                                          Facsimile: (919) 325-4604
                                          cherry@manningfulton.com
                                          vickers@manningfulton.com




                                            21



    Case 1:18-cv-01045-CCE-LPA Document 127 Filed 03/23/21 Page 21 of 21
